Citation Nr: 1439173	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  09-32 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus. 

2.  Entitlement to service connection for chronic renal insufficiency, to include as secondary to service-connected diabetes mellitus. 



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty from February 1969 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which, in relevant part, denied the issues on appeal.

In April 2011, the Veteran testified before the undersigned Acting Veteran Law Judge during a Board hearing via videoconference capabilities.  A copy of the hearing transcript has been associated with the claims folder.  The Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2013).

In July 2012, the Board remanded the matters on appeal to the RO (via the Appeals Management Center (AMC)) for additional development, to include providing the Veteran with new VA examinations in conjunction with his claim. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is needed prior to adjudication of the claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

Pursuant to the Board's 2012 remand directives, the Veteran was provided with a VA examination in August 2012; however, the Board does not find the VA examiner adequately addressed the questions posed by the Board's 2012 remand instructions.  Therefore, the Board finds that a remand to obtain an addendum to the examination is required.  See 38 U.S.C.A. § 5103A (d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance).

In the August 2012 VA examination report, the VA examiner concluded that the Veteran's hypertension and chronic renal disorder were less likely than not proximately due to or the result of the Veteran's service-connected diabetes mellitus.  In support of this medical conclusion, the VA examiner stated that the Veteran's renal disease was present prior to the diagnosis of diabetes mellitus and was manifested by renal abnormalities since 1998 and suggested a relationship to the Veteran's history of non-steriodal medication use for pain.  However, the VA examiner then stated that the Veteran's renal disease had worsened since the diagnosis of diabetes, where the Veteran's "CR" rose from 1.3 in 2005 to 1.78 in 2011, and there was evidence of proteinuria in 2012 which is characteristic of diabetes affecting the kidneys.  The VA examiner further concluded that the Veteran's hypertension was likely secondary to his chronic renal disease.

Although the 2012 VA examiner initially concluded that the Veteran's hypertension and chronic renal disease were less likely than not proximately due to or the result of the Veteran's service-connected diabetes mellitus, the VA examiner's rationale statement suggests such a relationship.  It is clear from the 2012 VA examiner's rationale statement that the Veteran's diabetes mellitus affects his chronic renal disease, suggesting his chronic renal disease was "worsened or increased" by his diabetes mellitus.  Moreover, the May 2008 VA examination report indicates that the Veteran's hypertension was "worsened or increased" by his service-connected diabetes.  A supplemental VA medical opinion is needed to clarify whether the Veteran's hypertension and chronic renal disease were less likely than not proximately due to or the result of the Veteran's service-connected diabetes mellitus.  

As noted in the 2012 Board remand, where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310(b) was amended to codify the holding in Allen.  The amended regulation, however, contains a more stringent standard for establishing secondary service connection than the holding in Allen in that the medical evidence must establish a pre-aggravation baseline level of severity of the nonservice- connected disability before aggravation will be conceded.  The more stringent standard applies in this case as the Veteran did not file his claim until 2008 when the new standard was in effect.  

Even though the evidence of record suggests that the Veteran's chronic renal disease and hypertension have been aggravated by his service-connected diabetes mellitus, a medical opinion has not been obtained that adequately addresses the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation as required by Allen.  See 38 C.F.R. § 3.310(b). 

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran's claims folder to be reviewed by the August 2012 VA examiner, or another appropriate specialist, to obtain an addendum medical statement to the August 2012 VA examination report.   The examiner should note that it has been reviewed.  If the examiner determines that another VA examination is needed, then the Veteran should be schedule for such an examination and the findings from the examination should be recorded in an examination report. 

After reviewing the file, and if necessary providing the Veteran with another VA examination, the examiner should provide opinions on the following: 

a).  Is it at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran's hypertension and chronic kidney disorder have been aggravated by a service-connected disability, particularly the Veteran's service-connected diabetes mellitus, type II. 

If the examiner should find that the Veteran's hypertension and chronic kidney disorder have not been permanent worsened by his service-connected diabetes mellitus, the examiner should discuss any contradictory medical findings noted in the 2012 and 2008 VA examination reports. 

b).  If either or both of the claimed disabilities is/are aggravated by a service-connected disability, the examiner should report the baseline level of severity of the nonservice-connected disability prior to the onset of aggravation.  If some of the increase in severity of the nonservice-connected disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

 The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for any opinion provided, and if the examiner is unable to provide any opinion request, then the examiner should state so and why.

2. After the above is complete, readjudicate the Veteran's claims.  If a complete grant of benefits requested for each of the claims is not awarded, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



